DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 1 and 2 may be difficult to reproduce due to their shading.  See sections (l), (m), and (p) of 37 C.F.R. 1.84 for guidance on shading and reference characters located within shaded areas.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “200” (paragraphs 0023, 0025).
The drawings are objected to because a reference line is missing for “330” (Figure 3A), and reference lines are missing for “304”, “321”, and “331” (Figure 3B). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
the definition of the term “hucked” is unclear (paragraphs 0030, 0032);
Examiner suggests changing “inner 304” to --inner 302-- (paragraph 0034, line 1).  
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  Examiner suggests changing “read end” to --rear end-- (line 3).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9, 11-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the inner tab and outer tab" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the outer tab" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first and second tab" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first spring hanger assembly" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 11, it is unclear if “a second spring hanger assembly” (lines 5-6) is one of the previously claimed “at least two spaced apart spring hanger assemblies”, or an additional component.  Clarification and rephrasing are required.
In regards to claim 12, it is unclear if “a third spring hanger” (line 2) is one of the previously claimed “at least two spaced apart spring hanger assemblies”, or an additional component.  Clarification and rephrasing are required.
In regards to claim 12, it is unclear which component is being referenced by “the spring hanger assembly” (line 4) since more than one spring hanger assembly has been previously claimed.  Clarification and rephrasing are required.
In regards to claim 13, it is unclear which component is being referenced by “the spring hanger assembly” (lines 2-3) since more than one spring hanger assembly has been previously claimed.  Clarification and rephrasing are required.
In regards to claims 15-18, it is unclear if the “outer hanger section” and “inner hanger section” are being referenced with respect to each spring hanger assembly, or one specific spring hanger assembly.  Clarification and rephrasing are required.
In regards to claim 17, it is unclear if “an inner hanger section” (lines 1-2) is a new feature, or referencing a previously claimed inner hanger section.  Clarification and rephrasing are required.
Claim 18 recites the limitation "the outer tab portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the outer tab" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 20, it appears the inner and outer hanger sections have been mixed up, with components of one hanger section associated with the opposite hanger section.  In addition, claim 20 appears to be a duplicate of claim 1.  Clarification and rephrasing are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 10, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (JP 09-156336).
In regards to claims 1-4, 6-7, and 20, Sasaki discloses a hanger assembly (bracket #10) comprising:
(claims 1 and 20) an inner hanger section (support member #11) having a substantially planer top surface (upper substantially horizontal surface) and a tab portion (opposite substantially vertical legs including ends #11a and extending downward from upper substantially horizontal surface) extending in a first direction (downward direction) substantially perpendicular thereto (figures 1, 3, 5);
an outer hanger section (main body #12) including a substantially planar bottom surface (substantially horizontal surfaces of concave portion #12a) configured to abut the substantially planer top surface (upper substantially horizontal surface of #11; figures 1, 5), an outer tab portion (opposite substantially vertical and downward extending legs of concave portion #12a) extending in the first direction (downward direction) substantially perpendicular to the planar bottom surface (figures 1, 2, 5), and at least one finger (opposite substantially vertical legs of connection portion #12c extending upward from concave portion #12a) extending in a second direction (upward direction), opposite the first direction substantially perpendicular to the bottom surface (figures 1, 2, 5);
(claim 2) wherein the inner tab (opposite substantially vertical and downward extending legs of #11) and outer tab (opposite substantially vertical and downward extending legs of concave portion #12a) are in a spaced apart relationship and are configured to mount a suspension component (leaf spring #13) therebetween (figures 4, 5);
(claim 3) wherein the outer hanger section (#12) and inner hanger section (#11) are joined together via fasteners (welding; figures 1, 5; discussed throughout specification);
(claim 4) wherein the outer hanger section (#12) comprises two spaced apart figures (installed surfaces #12b) extending in the second direction (upward direction; figures 1-3, 5);
(claim 6) further comprising at least one mounting hole (#12d) configured to receive a fastener (rivets #16) to mount the hanger assembly (#10) to a frame rail (#14; figures 1, 2, 4, 5; paragraphs 0009, 0013-0015, 0019);
(claim 7) wherein the inner hanger section (#11) is welded to the outer hanger section (#12; figures 1, 5; discussed throughout specification).
In regards to claims 10 and 14-17, Sasaki discloses a spring hanger assembly system comprising:
(claim 10) at least two spaced apart spring hanger assemblies (brackets #10; figure 4), each spring hanger assembly comprising:
an inner hanger section (support member #11) having a substantially planer top surface (upper substantially horizontal surface) and a first tab portion (opposite substantially vertical legs including ends #11a and extending downward from upper substantially horizontal surface) extending in a first direction (downward direction) substantially perpendicular thereto (figures 1, 3, 5);
an outer hanger section (main body #12) including a substantially planar bottom surface (substantially horizontal surfaces of concave portion #12a) configured to abut the substantially planer top surface (upper substantially horizontal surface of #11; figures 1, 5), a second tab portion (opposite substantially vertical and downward extending legs of concave portion #12a) extending in the first direction (downward direction) substantially perpendicular to the planar bottom surface (figures 1, 2, 5), and at least one finger (opposite substantially vertical legs of connection portion #12c extending upward from concave portion #12a) extending in a second direction (upward direction), opposite the first direction substantially perpendicular to the bottom surface (figures 1, 2, 5);
wherein the first tab portion (opposite substantially vertical and downward extending legs of #11) and second tab portion (opposite substantially vertical and downward extending legs of concave portion #12a) are configured to receive and mount a suspension component (leaf spring #13) connecting the at least two spaced apart spring hanger assemblies (#10; figures 4, 5);
(claim 14) wherein each spring hanger assembly (#10) is fastened to a frame rail (#14) via fasteners (rivets #16; figures 1, 2, 4, 5; paragraphs 0009, 0013-0015, 0019);
(claim 15) wherein the outer hanger section (#12) and inner hanger section (#11) are joined together via fasteners (welding; figures 1, 5; discussed throughout specification);
(claim 16) wherein the outer hanger section (#12) comprises two spaced apart figures (installed surfaces #12b) extending in the second direction (upward direction) and configured to abut and mount to a frame rail (#14; figures 1-3, 5);
(claim 17) wherein an inner hanger section (#11) is welded to the outer hanger section (#12; figures 1, 5; discussed throughout specification).
Examiner has relied upon a translation from the EPO website to better understand and apply the above cited foreign document, a copy of which is attached.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (JP 09-156336) in view of Few et al. (US 6,932,388).  Sasaki does not disclose an equalizer.  Few et al. teaches a spring hanger assembly system (figure 4; column 3, lines 54-67) comprising at least two spaced apart spring hanger assemblies (including hangers #34, 39) configured to receive and mount a suspension component (including leaf springs #32 and equalizer #38), an equalizer (#38) having a front end and a rear end and rotatably connected to a spring hanger assembly (#39; figure 4), a leaf spring (front #32) having a first end (front end) connected to a spring hanger assembly (front #34) and a second end (rear end) connected to a front end of the equalizer (#38; figure 4), a third spring hanger (rear #34), a second leaf spring (rear #32), wherein the second leaf spring (rear #32) has a first end (rear end) connected to the spring hanger assembly (rear #34) and a second end (front end) connected to a rear end of the equalizer (#38; figure 4), and a shackle (not labeled, but pivoting shackles can be seen connecting front and rear ends of equalizer #38 to front and rear leaf springs #32; figure 4), wherein the shackle rotatably connects the second end (rear end) of the leaf spring (front #32) to the front end of the equalizer (figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the spring hanger assembly system of Sasaki for use with a vehicle comprising a double leaf spring and equalizer configuration, as taught by Few et al., for the predictable result of providing the benefits of Sasaki’s spring hanger assembly, including an inexpensive bracket with excellent strength and fewer processing steps (paragraphs 0001, 0015-0020), for use with a double leaf spring and equalizer assembly.

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9, 18, and 19 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses hanger assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614